Title: From Thomas Jefferson to Le Vavasseur, 23 March 1808
From: Jefferson, Thomas
To: Vavasseur, Le


                  
                     Sir 
                     
                     Washington Mar. 23. 08.
                  
                  I am sensible of the extraordinary ingenuity & merit of the work which you offer to the acquisition of our government. it would certainly be an ornament to any country. but with such an immense extent of country before us, wanting common improvement to render it productive, the United States have not thought the moment as yet arrived when it would be wise in them to begin to divert their funds to objects less pressing, no law has yet authorised acquisitions of this character. the idea of rendering the Greek & Latin languages living, has certainly some captivating points. the experiment has I believe been tried in Europe as to the Latin language, but with what degree of success I am not precisely informed. I suppose it very possible to reform the language of the Modern Greeks to the antient standard, and that this may one day take place. but in our infant country objects more urgent force themselves on our attention & call for the aid of all our means. these peculiarities of our situation deprive us of the advantage of availing our country of propositions which in a more advanced stage of improvement might be entitled to consideration. permit me to tender [my] salutations & assurances of respect
                  
                     Th: Jefferson 
                     
                  
               